PER CURIAM.
We have reviewed the briefs and record on appeal and heard oral argument. On the basis thereof, we are of the opinion that no reversible error has been demonstrated. The judgment appealed from is, therefore, affirmed. Malone v. Howell, 1939, 140 Fla. 693, 192 So. 224; Walker v. United States Fidelity & Guaranty Co., Fla.App.1958, 101 So.2d 437; and Cleland v. United States Fidelity & Guaranty Ins. Co., 1959, 99 Ga.App. 130, 107 S.E.2d 904. See also Massey v. Standard Accident Insurance Company, 1939, 280 Ky. 23, 132 S.W.2d 530.
Affirmed.
OWEN and MAGER, JJ, and WEHLE, VICTOR O, Associate Judge, concur.